Jackson, Judge.
Johnston sued Hardin as one of the makers of a joint and several promissory note in a justice court. The justice gave judgment for Johnston, and the case was carried by appeal to the superior court. The jury found a verdict for “sixty dollars, principal, interest and costs.” The next day the court granted an order amending the verdict by inserting the word “ with,” so that it should read $60.00, principal, with interest and costs. It was in proof that Hardin was security only, and that the principal had been sued and judgment had for him in a justice court, but what sort of judgment, whether of dismissal, or otherwise, did not appear. Johnston also testified that he consulted Hardin before he traded for the note, and was told by Hardin that it was good, and that when he sued the principal Hardin was to attend to the case.
A motion was made for a new trial, and two points are *523made and insisted on here: first, that tbe court erred in correcting tbe verdict; second, that tbe judgment for the principal released the surety.
We tbinlc, under tbe facts here, neither point is well taken.
1. Tbe verdict could not have well meant that sixty dollars should cover costs as well as principal and interest; but we think it meant just what the order of the court below, in amending it, made plainer, to-wit: that it meant sixty dollars principal, with interest and costs besides.
2. The judgment for the principal, without more, did not release the surety under these facts. We do not know what sort of a judgment it was. We suppose, probably, the case was dismissed for want of prosecution. At all events, Johnston swore that Hardin, the surety, was to attend to it, and that on his recommendation he had bought the note. We see no error in overruling the motion for a new trial, and the judgment is affirmed.